Citation Nr: 1422993	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for a right hip disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973, from May 1977 to May 1981, and from September 1988 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Review of the claims folder shows that the Veteran also perfected an appeal regarding entitlement to service connection for atherosclerotic heart disease.  In February 2013, the RO granted service connection for coronary artery disease and assigned a 30 percent rating.  The appeal of this issue is resolved and no longer for consideration.  

The VBMS and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for a right knee disorder, sleep apnea, erectile dysfunction, and for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is shown to have had a skin rash during the appeal period that is related to service.  

2.  The preponderance of the evidence is against finding that any currently diagnosed bronchitis had its onset during service or is otherwise related to service.  

3.  The Veteran's COPD has been related to cigarette smoking, and the preponderance of the evidence is against finding that it had its onset during service or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  Psoriasis and fungal infection, claimed as a skin rash, were incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Bronchitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

3.  COPD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1103, 1110, 1131; 38 C.F.R. §§3.300, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2008, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of the information the claimant was responsible for providing and of the evidence VA would attempt to obtain.  This letter also provided information as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the March 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, private medical records and Social Security Administration (SSA) records.  A Report of General Information dated in April 2012 indicates that the Veteran was currently in a private hospital under the care of the lung transplant department.  In May 2012, the RO asked the Veteran to complete an authorization for release of additional records.  The Veteran did not submit a completed authorization and as such, VA cannot obtain the identified private records.  

The Veteran was provided VA skin and respiratory examinations in February 2012.  On review, the examinations are adequate.  Further development is not needed as concerns the issues decided herein.  See 38 C.F.R. § 3.159(c).   

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
 
Analysis

Skin rash

In January 2010, the RO denied service connection for a skin rash of the right hip and left hand.  The Veteran disagreed with the decision and perfected this appeal.  While the RO limited the claim to the right hip and left hand, the Board takes a broader approach.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of service treatment records shows various skin ailments.  For example, in February 1990, the Veteran was seen with complaints of scaling and itching between the toes.  Assessment was tinea pedis.  A July 1995 record shows complaints of a rash on the legs, groin and feet.  Assessment was fungal infection.  In January 1999, he was seen with multiple complaints, including possible ringworm.  Examination revealed silver scales and thickened skin over the right elbow.  Assessment was probable psoriasis.  In February 1999, he was seen for a follow up of rash on the elbows and forearm.  Assessment at that time was tinea corpora.  On examination for separation in May 2000, the Veteran's skin was reported as normal.  

The Veteran underwent a VA skin examination in February 2012.  The examiner noted a March 1999 diagnosis of psoriasis.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The following rationale was provided:

Veteran was diagnosed and treated 2/26/1999 with rash on elbows and arms called tinea, on 1/25/99 same location right elbow silver scales as "probable Psoriasis."  He has multiple bruising to bilateral arms associated with falls and injuries which "won't go away".  If he had a rash now it would be related to military service however, there is no visable (sic) rash at this time.  

The Board acknowledges that the Veteran did not have a rash at the time of the February 2012 VA examination.  Nonetheless, a rash was shown during the appeal period.  See McLain.  That is, a March 2010 private medical record shows a scaly plaque over the right elbow and a June 2010 private medical record notes a rash on the bilateral arms.  A June 2010 discharge summary includes a diagnosis of fungal rash.  

On review, the Veteran was treated for probable psoriasis and fungal infections during service and he had similar findings during the appeal period.  The VA examiner provided a positive etiology opinion and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for psoriasis and fungal infection, claimed as a skin rash.  See 38 C.F.R. § 3.102.

Bronchitis and COPD

In January 2010, the RO denied service connection for bronchitis and for COPD.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that in March 1998, the Veteran was seen with various complaints, to include coughing up phlegm for 2 weeks.  Assessment was upper respiratory infection/sino/bronchitis.  Subsequent record also dated in March 1998 shows resolving bronchitis.  It was noted that the plan was to "quit smoking" and he was to follow up for smoking cessation.  A January 1999 record shows complaints of fluid in the lungs.  It was noted that the Veteran smoked 2.5 packs per day and that he would like Zyban for smoking cessation class.  On physical examination, the lungs were clear to auscultation.  In April 2000, the Veteran was seen with complaints of coughing up green phlegm.  Assessment was upper respiratory infection/bronchitis.  On dental patient medical history report dated in April 2000, the Veteran reported shortness of breath that he described as "more stopped up nose than anything."  He further noted that he was taking something for smoking cessation.  On report of medical history completed in May 2000, the Veteran denied shortness of breath or a chronic cough.  On examination in May 2000, the Veteran's lungs and chest were reported as normal on clinical evaluation.

An October 2005 private record shows that the Veteran was seen with complaints of shortness of breath that started 6 months prior, but worse in the last 2 weeks.  Past medical history was noted to include smoking and chronic bronchitis.  CT scan of the chest was remarkable for numerous findings including severe emphysematous changes.  Clinical impression was COPD - acute exacerbation.  The physician noted that the Veteran was told about the diagnosis and of the need for follow up with chronic treatment.  

A March 2010 statement from Dr. H. B. indicates that the Veteran's signs and symptoms were consistent with a significant degree of COPD that had been going on over at least the past 15-20 years, gradually deteriorated to the point that he is currently on oxygen.  

A May 2010 private consult notes the Veteran was admitted to the hospital for a recent acute COPD exacerbation secondary to bronchitis.  A June 2010 private consult notes that the Veteran smoked up to 2 packs of cigarettes a day for 30 years, but quit 5 years ago.  He was in the Navy and around asbestos, although it really did not involve construction or demolition of ships.  A June 2010 private discharge summary indicates the Veteran was admitted to the hospital with COPD exacerbation.  Final diagnoses included respiratory failure, hypoxemia, COPD exacerbation with right-sided pneumonia and some bronchitis.  An August 2010 private medical record includes a diagnostic impression of severe COPD/emphysema; decompensated cor pulmonale; and hypoxia secondary to severe emphysema.  

The Veteran underwent a VA respiratory examination in February 2012.  Diagnoses were listed as emphysema and COPD, both diagnosed in 2005.  The Veteran reported being seen on active duty for bronchitis and that he was given medication and the condition resolved.  He admitted to heavy smoking during that time but quit in 2005.  The examiner provided a negative opinion supported by the following rationale:

The Veteran admits to being seen and treated on occasion for bronchitis while on active duty as well as occasional colds.  These conditions were treated and resolved after 1-2 weeks medication therapy.  He also admits to smoking 11/2 [packs] of cigarettes daily from "the late 1960's" until 2005 when diagnosed with COPD.  COPD is not a progression or complication of bronchitis but his COPD and current poor lung quality is a direct result of more than 35 years of heavy cigarette smoking and not related to his military service. 

According to the National Institute of Health (NIH) "Smoking is the leading cause of COPD.  The more a person smokes, the more likely that person will develop COPD."  (citations omitted).

As set forth, the Veteran was treated for bronchitis during service.  However, these episodes appear to have been acute and transitory and resolved without residuals following medication therapy.  The Board acknowledges that the Veteran was treated for bronchitis post-service.  These episodes are shown several years following discharge and a relationship between any current bronchitis and service is not shown by the overall evidence.  

In considering whether COPD is related to service or events therein, the Board acknowledges the March 2010 private medical statement suggesting an onset during the Veteran's period of active duty.  On review, this statement appears to be based, at least in part, on the Veteran's reported history that he has been struggling with COPD since he was in the service in the 1990's.  This history, however, is not consistent with the evidence of record.  That is, service treatment records do not document complaints or findings of COPD and his lungs and chest were reported as normal on clinical examination in 2000.  Private medical evidence shows a diagnosis of COPD beginning in 2005, approximately 5 years after discharge.  Accordingly, this statement is not considered probative as to onset.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board has also considered the Veteran's reports that his respiratory complaints could be related to radiation exposure from Three Mile Island, asbestos exposure, or to Gulf war service.

Even assuming in-service radiation exposure, the Board notes that bronchitis and COPD are not listed as radiogenic diseases.  Further, other than the Veteran's unsubstantiated lay assertions, the record does not suggest that current disability is the result of exposure to any ionizing radiation during service.  See 38 C.F.R. § 3.311 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As concerns asbestos exposure, the service treatment records contain an Asbestos Survey Questionnaire dated in November 1994.  The Veteran denied supervising or working as a member of an asbestos lagging or ripping crew, and he did not recall entering a compartment where a lagging or ripping operation was in process.  He did, however, report being exposed to other operations involving asbestos.  Thus, the Board will concede evidence of asbestos exposure.  

Notwithstanding, objective evidence does not show radiologic findings of asbestosis or asbestos-related disease and the February 2012 VA respiratory examination did not include a diagnosis of any interstitial lung disease or an asbestos related disease.  Again, to the extent the Veteran asserts current disability is related to in-service asbestos exposure, his unsubstantiated lay assertions simply do not outweigh the probative medical evidence of record.  

The Board acknowledges the Veteran's service during the Persian Gulf war and notes that signs or symptoms involving the respiratory system can be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.  In this case, however, the Veteran's respiratory complaints are shown to be due to a diagnosed disorder (COPD) that has been related to cigarette smoking.  Under these circumstances, the Board does not find 38 C.F.R. § 3.317 (2013) for application.  

The list of chronic diseases at 38 C.F.R. § 3.309(a) does not include bronchitis or COPD and 38 C.F.R. § 3.303(b) does not assist the claimant in this case.  See Walker.  As service connection for bronchitis is denied herein, service connection for COPD as secondary to same is not for consideration.  See 38 C.F.R. § 3.310 (2013).  

In sum, the preponderance of the evidence shows that the currently diagnosed COPD is related to cigarette smoking.  The Veteran has an extensive history of cigarette smoking to include during service.  To the extent that the Veteran argues that his COPD is related to tobacco use in service, the Board observes that service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service is prohibited by law.  See 38 U.S.C.A § 1103(a); see also 38 C.F.R. § 3.300(b) (2005). By its terms, 38 U.S.C. § 1103(a) is applicable only to claims filed after June 9, 1998.  Because the Veteran's claim was received after that date, the statute prohibits service connection based on nicotine dependence acquired in service. 

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for psoriasis and fungal infection, claimed as a skin rash, is granted.   

Service connection for bronchitis is denied.

Service connection for COPD is denied.  


REMAND

In January 2010, the RO denied service connection for a right knee condition, right hip condition, erectile dysfunction, and sleep apnea.  The Veteran disagreed with the decision and perfected this appeal.  

As to all issues remanded herein, the Veteran should be given an opportunity to identify any relevant VA or private medical treatment.  Identified records should be requested.  See 38 C.F.R. § 3.159(c).

Right knee and right hip

In his 2008 claim, the Veteran reported right knee and hip problems beginning in 1996.  Review of in-service and post-service records is negative for complaints or findings related to these joints.  The Veteran, however, has also asserted that his conditions are related to service in Southwest Asia.  Joint pain may be a sign or symptom of undiagnosed illness.  See 38 C.F.R. § 3.317.  As such, the Board finds that a VA examination is needed.  

Erectile dysfunction

In his 2008 claim, the Veteran reported erectile dysfunction beginning in 1996.  Review of service treatment records is negative for complaints of or treatment for erectile dysfunction.  On examination in May 2000, the Veteran's genitourinary system was reported as normal on clinical evaluation.  Review of post-service records is also negative for a diagnosis of erectile dysfunction.  The Veteran, however, is competent to report that he experiences loss of erectile power.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")

The Board notes that the Veteran is currently service-connected for coronary artery disease and for hypertension.  Considering the Veteran's reports, an examination is needed to determine whether any current erectile dysfunction is related to service or service-connected disability.  

Sleep apnea

In his 2008 claim, the Veteran reported sleep apnea beginning in 1995.  Review of service treatment records is negative for complaints of or treatment for sleep apnea.  A July 2008 VA record notes difficulties sleeping.  Assessment included excessive daytime sleepiness, probable obstructive sleep apnea.  The Veteran was to be scheduled for a sleep study.  An August 2010 private consult notes a history of obstructive sleep apnea syndrome.  It was further noted that the Veteran had a polysomnogram performed at Huguley Hospital.  

On review, additional development is needed regarding this issue.  Attempts should be made to obtain any sleep study reports.  Additionally, the March 2014 Appellant's Brief notes complaints of shortness of breath during service.  Under these circumstances, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to identify any VA or private medical treatment related to claimed right knee and hip conditions, erectile dysfunction, and sleep apnea.  The Veteran should specifically be asked to identify the date and location of any sleep studies.  He should also be asked to provide authorizations for the release of any identified private medical records.   

2.  With regard to any medical records requested herein, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(1) and (c)(2).   

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed right knee and right hip disorders.  The claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to state whether the Veteran's complaints related to the right knee and right hip can be attributed to known clinical diagnoses.  If the examiner cannot identify a known disease or disability which causes the claimed symptoms, the examiner must so state.  In this regard, the examiner is also requested to indicate whether the claimed symptoms are manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.

If the complaints of right knee and/or right hip pain are attributed to a known clinical diagnosis, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disability is related to the Veteran's active service or events therein.  

A complete rationale for any opinion expressed should be provided.  

4.  The AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed erectile dysfunction.  The claims folder, to include any relevant electronic records, must be available for review.  

If the Veteran is diagnosed with erectile dysfunction, the examiner is requested to provide an opinion as to whether such is at least as likely as not related to service, or is otherwise proximately due to or aggravated by service-connected disability, to include coronary artery disease and hypertension.  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to aggravation.  

A complete rationale must be provided for any opinion offered.  

5.  The AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed sleep apnea.  The claims folder, to include any relevant electronic records, must be available for review.  

If a confirmed diagnosis of sleep apnea is established, the examiner is requested to provide an opinion as to whether it is at least as likely as not related to service, or is otherwise proximately due to or aggravated by service-connected disability.  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to aggravation.  

A complete rationale must be provided for any opinion offered.  

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

7.  Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for a right knee disorder, right hip disorder, erectile dysfunction, and sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


